Exhibit 10.1
 
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 27th day of June, 2011, by and between Drinks Americas Holdings, Ltd., a
Delaware corporation (the “Seller”) and Worldwide Beverage Imports, LLC., a
Nevada limited liability company (the “Purchaser”).

 
W I T N E S S E T H:
 
WHEREAS, Purchaser desires to purchase 125,000,000 restricted shares of common
stock of the Seller’s (the “Shares”) from Seller for the license to
sell/purchase certain products of Purchaser, on and subject to the terms of this
Agreement;
 
WHEREAS, upon issuance, the Shares shall be issued in the following manner: (i)
75,000,000 to Purchaser, (ii) 25,000,000 to Federico Cabo and 25,000,000 to Tim
Owens;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.             Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Purchaser, and the Purchaser shall purchase the Shares from the Seller for a
purchase price of $0.002 for a total consideration consisting of the following
(collectively, the “Purchase Price”):
 
a)  
The contribution of select distribution rights (the “Rights”) of the Purchaser,
which terms shall be set forth in that certain: (i)  Distribution Agreement (the
“Distribution Agreement”), a form of which is attached hereto as Exhibit A, (ii)
executed License Agreements for Spirits in the form attached as Exhibit A
therein, and (iii) executed License Agreements for Beers in the form attached as
Exhibit B therein; and

 
b)  
The contribution to the Seller of inventory financing for up to ninety (90) days
on all inventory purchased by the Seller from the Purchaser  (the “Inventory”,
and together with the Rights, the “Assets”); and

 
Upon issuance, the Shares shall be issued in the following manner: (i)
75,000,000 to Purchaser, (ii) 25,000,000 to Federico Cabo, and (iii) 25,000,000
to Tim Owens.
 
2.             Sale of Additional Shares.  Subject to the terms and conditions
of this Agreement, and in reliance upon the representations, warranties,
covenants and agreements contained in this Agreement, and provided that the
Seller has an adequate number authorized shares of its common stock, the Seller
shall sell additional restricted shares (the “Additional Shares”) to the
Purchaser such that the sum of 75,000,000 of the Shares issued to the Purchaser
and the Additional Shares shall be no greater than forty nine percent (49%) of
the total number of shares of the issued and outstanding common stock of the
Seller for a purchase price of $0.002. The Additional Shares shall be paid from
residual cash from the Sales made by Seller associated with the Rights after
expenses.  Such Additional Shares shall be purchased in the following form,
provided, that the Seller has an adequate number of authorized shares of its
common stock, and has effected an increase of it number of authorized shares in
accordance with Section 6(b) of this Agreement, if necessary:
 
 
1

--------------------------------------------------------------------------------

 
 
a) 
 
Seller shall issue a purchase order on July 1, 2011 (the “First Purchase Order”)
for 2 containers of spirits (approximately $200,000).  Thirty (30) days
following Purchaser’s receipt of the First Purchase Order, Purchaser shall issue
an invoice in connection with the First Purchase Order (the “First
Invoice”).  In connection with the First Purchase Order, the Purchaser shall
grant the Seller a ninety (90) day credit for Kah Tequila and one hundred twenty
(120) day credit for Agave 99 Tequila and Ed Hardy Tequila, which shall include
Federal Excise Tax and shipping.
b) 
 
Five (5) business days following the issuance of the First Invoice, Purchaser
shall purchase Additional Shares in the amount of $150,000.00 (the “First
Tranche”) at a purchase price of $0.002 per share. The aggregate amount of
Additional Shares purchased in connection with the First Tranche is estimated to
be 75,000,000 shares of common stock of the Seller and is subject to adjustment
as reasonably determined by the parties.
c) 
 
Seller shall issue a purchase order on August 1, 2011 (the “Second Purchase
Order”) for 2 containers of spirits (approximately $200,000).  Thirty (30) days
following Purchaser’s receipt of the Second Purchase Order, Purchaser shall
issue an invoice in connection with the Second Purchase Order (the “Second
Invoice”).  In connection with the Second Purchase Order, the Purchaser shall
grant the Seller a ninety (90) day credit credit for Kah Tequila and one hundred
twenty (120) day credit for Agave 99 Tequila and Ed Hardy Tequila, which shall
include Federal Excise Tax and shipping.
d) 
 
Five (5) business days following the issuance of the Second Invoice, Purchaser
shall purchase Additional Shares in the amount of $150,000.00 (the “Second
Tranche”) at a purchase price of $0.002 per share. The aggregate amount of
Additional Shares purchased in connection with the First Tranche and Second
Tranche is estimated to be 150,000,000 shares of common stock of the Seller and
is subject to adjustment as reasonably determined by the parties.
e) 
 
Seller shall issue a purchase order on September 1, 2011 (the “Third Purchase
Order”) for 2 containers of spirits (approximately $200,000).  Thirty (30) days
following Purchaser’s receipt of the Third Purchase Order, Purchaser shall issue
an invoice in connection with the Third Purchase Order (the “Third
Invoice”).  In connection with the Third Purchase Order, the Purchaser shall
grant the Seller a ninety (90) day credit for Kah Tequila and one hundred twenty
(120) day credit for Agave 99 Tequila and Ed Hardy Tequila, which shall include
Federal Excise Tax and shipping.
f) 
 
Five (5) business days following the issuance of the Third Invoice, Purchaser
shall purchase Additional Shares in the amount of $150,000.00 (the “Third
Tranche”) at a purchase price of $0.002 per share. The aggregate amount of
Additional Shares purchased in connection with the First Tranche, the Second
Tranche, and the Third Tranche is estimated to be 225,000,000 shares of common
stock of the Seller and is subject to adjustment as reasonably determined by the
parties.
g) 
 
Seller shall issue a purchase order on October 1, 2011 (the “Fourth Purchase
Order”) for 2 containers of spirits (approximately $200,000).  Thirty (30) days
following Purchaser’s receipt of the Fourth Purchase Order, Purchaser shall
issue an invoice in connection with the Third Purchase Order (the “Third
Invoice”).  In connection with the Third Purchase Order, the Purchaser shall
grant the Seller a ninety (90) day credit for Kah Tequila and one hundred twenty
(120) day credit for Agave 99 Tequila and Ed Hardy Tequila, which shall include
Federal Excise Tax and shipping.
h) 
 
Five (5) business days following the issuance of the Fourth Invoice, Purchaser
shall purchase Additional Shares in the amount of $150,000.00 (the “Fourth
Tranche”) at a purchase price of $0.002 per share. The aggregate amount of
Additional Shares purchased in connection with the First Tranche, the Second
Tranche, the Third Tranche, and the Fourth Tranche is estimated to be
300,000,000 shares of common stock of the Seller and is subject to adjustment as
reasonably determined by the parties.
i) 
 
Seller shall issue a purchase order on November 1, 2011 (the “Fifth Purchase
Order”) for 2 containers of spirits (approximately $200,000).  Thirty (30) days
following Purchaser’s receipt of the Fifth Purchase Order, Purchaser shall issue
an invoice in connection with the Fifth Purchase Order (the “Fifth
Invoice”).  In connection with the Fifth Purchase Order, the Purchaser shall
grant the Seller a ninety (90) day credit for Kah Tequila and one hundred twenty
(120) day credit for Agave 99 Tequila and Ed Hardy Tequila, which shall include
Federal Excise Tax and shipping.
j) 
 
Five (5) business days following the issuance of the Fifth Invoice, Purchaser
shall purchase Additional Shares in the amount of $150,000.00 (the “Fifth
Tranche”) at a purchase price of $0.002 per share. The aggregate amount of
Additional Shares purchased in connection with the First Tranche, the Second
Tranche, the Third Tranche, the Fourth Tranche, and the Fifth Tranche, is
estimated to be 300,000,000 shares of common stock of the Seller and is subject
to adjustment as reasonably determined by the parties.

 
 
2

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, in no event shall the sum of (x) 75,000,000 of
the Shares issued to the Purchaser, plus (y) the number of shares issued to the
Purchaser in the First Tranche, the Second Tranche, the Third Tranche, the
Fourth Tranche, and the Fifth Tranche, shall equal an amount that is greater
than forth nine percent (49%) of the number of the issued and outstanding shares
of common stock of the Seller, and the parties hereby agree to adjust the number
of shares purchased with respect to any of the foregoing tranches to comport
with the aforementioned limitation.
 
2.             Closing.
 
(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to be held on June 27, 2011 at the law office of Sichenzia Ross
Friedman & Ference LLP (“SRFF”) or at such other time, date or place as the
parties may mutually determine.
 
(b) At or prior to the Closing, the Purchaser shall deliver to the Seller:
 
(i)  The Distribution Agreement duly executed by the Purchaser;
 
(ii) A License Agreement for spirits in the form attached as Exhibit A to the
Distribution Agreement, including a schedule for each respective SKU, and a
License Agreement, including a schedule for each respective SKU, for beer in the
form attached as Exhibit B to the Distribution Agreement, with respect to all
the Rights being acquired by the Purchaser, duly executed by the Purchaser;
 
(iii) The Inventory Security Agreement duly executed by the Purchaser in the
form attached hereto as Exhibit B (the “Inventory Security Agreement”);
 
(iv) Copies of the following, in each case certified as of the Closing Date by
the Secretary or an executive officer of Purchaser:
 
(1)  
Resolutions of Purchaser’s manager and members authorizing the execution,
delivery and performance of this Agreement and the other agreements that such
party is required to execute and deliver pursuant to the terms of this
Agreement; and

 
(2)  
The signature and incumbency of the persons authorized to execute and deliver
this Agreement and the other agreements and certificates that Purchaser is
required to deliver pursuant to this Agreement.

 
(c) At or prior to the Closing, the Seller shall deliver to the Purchaser:
 
(i) The Distribution Agreement duly executed by the Seller;
 
(ii) A License Agreement for spirits in the form attached as Exhibit A to the
Distribution Agreement, including a schedule for each respective SKU, and a
License Agreement for beer in the form attached as Exhibit B to the Distribution
Agreement, including a schedule for each respective SKU,  with respect to all
the Rights being acquired by the Purchaser, duly executed by the Seller;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) The Inventory Security Agreement duly executed by the Seller;
 
(iv) The Seller shall deliver to the Purchaser a certificate representing the
Shares, and such certificate(s) shall be subject to such restrictions on
transfer and carry the legend set forth in (d) below. The Seller shall deliver
to the Purchase a certificate representing the Subsequent Issuance as such
certificate shall come due in accordance with Section 1(c) herein; and
 
(v) Copies of the following, in each case certified as of the Closing Date by
the Secretary or an executive officer of Purchaser:
 
(1)  
Resolutions of Seller’s board of directors authorizing the execution, delivery
and performance of this Agreement and the other agreements that such party is
required to execute and deliver pursuant to the terms of this Agreement; and

 
(2)  
The signature and incumbency of the persons authorized to execute and deliver
this Agreement and the other agreements and certificates that Purchaser is
required to deliver pursuant to this Agreement.

 
(d) The Purchaser understands and agrees that the certificates for the Shares
shall bear substantially the following legend until (i) such Shares shall have
been registered under the Securities Act of 1933, as amended, and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Shares may be
sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
(e) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
(f) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date.
 
3.             Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following represents and warranties to the Seller:
 
(a) Purchaser has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder.  No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Purchaser acknowledges that such Purchaser has had the opportunity to ask
questions of and receive answers from, or obtain additional information from,
the executive officers of the Company concerning the financial and other affairs
of the Company. In making the decision to purchase the Shares, the Purchaser
hereby acknowledges that such Purchaser has relied upon the prospectus and other
written information provided to such Purchaser by the Company or filed
electronically on the SEC EDGAR filing system.
 
(c) Purchaser agrees and acknowledges that neither Seller nor any of Seller’s
employees or affiliates shall be responsible for any information concerning the
Company relied upon or provided to Purchaser, and Purchaser agrees to hold
harmless and indemnify Seller in connection with any claims concerning the
Shares sold or the Company disclosures, including, without limitation, claims
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended, which claims are hereby released and discharged in all
respects.
 
(d) The Purchaser is an “accredited investor,” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended,
and the Purchaser is able to bear the high economic risk of an investment such
as an investment in the Shares and the Additional Shares.
 
(e) The execution, delivery and performance of this Agreement and the applicable
collateral agreements contemplated herein (the “Collateral Agreements”) by
Purchaser, and the consummation of the transactions contemplated hereby and
thereby do not and will not:
 
(f) conflict with or result in a breach or violation of any provision of any
organizational documents of Purchaser;
 
(ii) violate, or result in a breach of, or constitute an occurrence of default
under any provision of, result in the acceleration or cancellation of, any
obligation under, or give rise to a right by any third party to terminate or
amend its obligations under, any contract relating to the Assets, or result in
the creation of any encumbrance upon any of the Assets, which would have a
Material Adverse Effect;
 
(iii) violate any applicable law of any governmental body having jurisdiction
over Purchaser or the Assets, which would have a Material Adverse Effect.
 
“Material Adverse Effect” shall mean means any change, event, occurrence, fact
or condition that is, or is reasonably likely to be or become, materially
adverse to (a) the Assets, (b)  the enforceability of, and the rights of Seller
under, the contracts with respect to the Assets which are material to the
operations of the Assets, or (c) the ability of Purchaser to consummate the
transactions contemplated by this Agreement and the Collateral Agreements or to
perform its obligations hereunder or thereunder, respectively, provided,
however, that none of the following shall be deemed, either alone or in
combination, to constitute a Material Adverse Effect: (i) conditions, changes or
effects that generally affect any of the industries or markets in which
Purchaser or Seller, as the context requires, operates, or the United States
economy or securities or financial markets in general, (ii) any formal change by
a governmental body in the interpretation of any applicable law that takes
effect after the date of this Agreement, or (iii) any change resulting from
compliance by Purchaser with the terms of, or the taking of any action
contemplated or permitted by, this Agreement.
 
(g)   (i) the Assets constitute all of the assets, tangible and intangible, of
any nature whatsoever, necessary to operate the business in the manner presently
operated by Purchaser; and
 
(ii) Purchaser has good and valid title to, or a valid leasehold interest or
license in, all of the Assets, free and clear of any encumbrances, and has the
full right to sell, convey, transfer, assign and deliver all of the importing
and distribution rights with respect to the Assets to Seller at the Closing,
free and clear of all encumbrances.
 
 
5

--------------------------------------------------------------------------------

 
 
(h) Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of entering into
the transactions contemplated herein, and acknowledges that the purchase of the
Shares and the transactions contemplated herein involves a high degree of risk.
 
(i) Purchaser represents and warrants that no person is entitled to receive a
finder’s fee from Seller in connection with this Agreement as a result of any
action taken by the Purchaser or Seller pursuant to this Agreement, and agrees
to indemnify and hold harmless the seller, its employees, and affiliates, in the
event of a breach of the representation and warranty.  This representation and
warranty shall survive the Closing.
 
4.           Representations and Warranties of the Seller.  Seller hereby makes
the following representations and warranties to the Purchaser, which may be
relied on by any subsequent purchasers of the Purchaser’s capital stock and
their counsel:
 
(a) Seller has the requisite power and authority to enter into this Agreement
and to
 
consummate the transactions contemplated hereby and otherwise to carry out
Seller’s obligations hereunder (subject to an increase in authorized shares of
the Seller).  No consent, approval or agreement of any individual or entity is
required to be obtained by the Seller in connection with the execution and
performance by the Seller of this Agreement or the execution and performance by
the Seller of any agreements, instruments or other obligations entered into in
connection with this Agreement.
 
(b) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Seller’s knowledge, threatened against the
Seller or any of Seller’s properties.  There is no judgment, decree or order
against the Seller that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.
 
(c) Except as disclosed in Seller’s public filings with the Securities and
Exchange Commission, there are no material claims, actions, suits, proceedings,
inquiries, labor disputes or investigations pending or, to the Seller’s
knowledge, threatened against the Seller or any of its assets, at law or in
equity or by or before any governmental entity or in arbitration or mediation.
No bankruptcy, receivership or debtor relief proceedings are pending or, to the
Seller’s knowledge, threatened against the Seller.
 
(d) The Seller is aware of the Company’s business affairs and financial
condition and has reached an informed and knowledgeable decision to sell the
Shares.
 
6.           Covenants.
 
(a) Upon the acquisition of the Rights, in the event of a sale of the Purchaser
or any of its affiliates that results in the Seller losing their distributions
rights to the Rights as contemplated herein, Seller shall be compensated by
Purchaser in the amount of one (1) times the annual gross profit of all such
lost brands related to the Rights. In the event that the Purchaser or any of its
affiliates loses their rights to license the Rights to Seller within two (2)
years after the Closing Date, then the Purchaser shall be obligated to replace
such lost product with a brand of equal revenue or return half of the Shares
related to such lost brand back to the Seller, as the parties shall determine if
applicable.
 
(b) The Seller will use its best efforts to increase the number of its
authorized
shares from 500,000,000 to 900,000,000 after the Closing Date in order to effect
the issuance of the Additional Shares (the “Increase in Authorized Shares”).
 
 
6

--------------------------------------------------------------------------------

 


(c) Upon the completion of the purchase of the Shares and the Additional Shares
and
until one (1) year from the date hereof, Seller shall not issue any additional
shares of the Company without the prior written consent of the Purchaser, which
shall not be unreasonably withheld; provided, however, that the Seller shall be
allowed to issue Exempt Issuances without the prior written consent of the
Purchaser.


For the purpose of Section 6(b), “Exempt Issuances” means the issuance of (a)
shares of common stock or options to employees, officers, directors or
consultants of the Seller pursuant to any stock or option plan duly adopted
for  such purpose, (b) securities upon the exercise or exchange of or conversion
of any securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of common stock issued and
outstanding on the date of this agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities, (c) securities upon the exercise or exchange of or conversion of any
securities issued to certain employees of Seller in connection with deferred
salary owed to such employees as of the date hereof, (d) securities issued in
the aggregate amount of approximately 200,000,000 share of common stock of
Seller (the “Debt Satisfaction”), and (e) shares of common stock of Seller to
members of management such that management shall own 35% of the issued and
outstanding of Seller pursuant to the terms of Section 6(i).


(e) Federico G. Cabo, Leonard Moreno, Richard F. Cabo, and Federico G. Cabo
shall
join the board of directors of the Seller upon the consummation of the purchase
of the Shares.


(e) J.Patrick Kenny, Brian Kenny, and Charles Davidson (“Management of Seller”)
intend to enter into employment agreements agreeable to by both the Purchaser
and Management of Seller, provided, however, that the Management of Seller shall
remain employed with the Seller for up to five (5) years but no less than three
(3) years.


(f) The Seller shall use its best efforts to effect a 100 to 1 reverse split, or
whatever ratio mutually agreed to by the parties (the “Reverse Split”) of its
common stock within one hundred twenty (120) days after completion of the
purchase of the Shares and the Additional Shares.


(g) The Seller shall deliver the accounting of the NOL carry forward.
 
(h) The Purchaser shall use its best efforts to settle outstanding liability
with the following debt holders: (i) Asher, and/or (ii) Fairhills.
 
(i) Upon the completion of (i) the Increase in Authorized Shares, (ii) the
issuance of the Shares and the Additional Shares, (iii) the Debt Satisfaction,
and (iv) the Reverse Split, the Seller shall issue such number of shares of
common stock of the Seller required such that: (w) the Purchaser shall own 49%,
(x) management of Seller shall own 35% and such shares shall be issued as
directed by J. Patrick Kenny,  (y) Federico G. Cabo or his designee(s), shall
own 2.5%, and (z) Tim Owens or his designee(s) shall own 2.5%, of the number of
shares issued and outstanding of the Seller at such time.
 
7.             Termination by Mutual Agreement.  This Agreement may be
terminated at any time by mutual consent of the parties hereto, provided that
such consent to terminate is in writing and is signed by all of the parties
hereto.
 
8.             Miscellaneous.
 
(a) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Severability.  If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.
 
(c) Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c).  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery. A copy of any such notice shall also
be delivered to Darrin Ocasio, Esq., Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Floor, New York, NY 10016.
 
(d) Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby  irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 10(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.
 
(e) Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(f) Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
(g) Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.
 
(h) Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
(i) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(j) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
(k) Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(l) Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Company
has represented other shareholders of the Company and may, in the future,
represent others in connection with various legal matters and each party waives
any conflicts of interest and other allegations that it has not been represented
by its own counsel.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 

 
 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
SELLER: DRINKS AMERICAS HOLDINGS, LTD.




By: /s/ J. Patrick Kenny                        
       Name: J. Patrick Kenny
       Title: President and CEO


PURCHASER:  WORLDWIDE BEVERAGE IMPORTS,  LLC.




By: /s/ Richard F. Cabo                              
       Name: Richard F. Cabo
       Title: Managing Member


 


By: /s/ Federico G. Cabo                            
Name: Federico G. Cabo, individually, with respect to Sections 3(a), (b), (c),
(d), (h) and (i)


 


By: /s/ Tim Owens                                       
Name: Tim Owens, individually, with respect to Sections 3(a), (b), (c), (d), (h)
and (i)






 


[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]


 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EXECUTION VERSION
 
DISTRIBUTION AGREEMENT
 
 
THIS DISTRIBUTION AGREEMENT made as of the 27th day of June, 2011 by and
be­tween Drinks Americas Holdings, Ltd., a Delaware corporation, having its
principal place of business at 372 Danbury Road, Suite 163, Wilton, CT 06897 USA
("Drinks") and Worldwide Beverage Imports, LLC., a limited liability company
organized and existing under the laws of Nevada having its principal place of
business at 4101 Whiteside Street, Los Angeles, California 90063­ ("WBI").
 
WHEREAS, WBI is a producer, licensor, and owner of beverages, both spirits,
beers, and non alcoholic brands;  and
 
WHEREAS, Drinks has marketing and distribution and sales management expertise
and access to a distribution network in the Territory for such Beverages; and

 
WHEREAS, WBI has agreed to transfer, assign, and deliver to Drinks certain
importing and distribution rights of the Beverages in the Territory pursuant to
that certain Stock Purchase Agreement, dated as of June 27, 2011, by and among
Drinks and WBI (the “SPA”);
 
NOW, THEREFORE, in consideration of the agreements and covenants set forth
below, the parties mutually agree as follows:
 
1.           Definitions.
 
(a)           “Products” shall mean, collectively, Beverages that are Brands,
Drinks-Brands and Private Label Brands.
 
"Brands" shall mean all finished bottled products sold under the brand names
listed in Schedule A and such other new Products or brands of WBI as to which
Drinks exercises its option rights pur­suant to Section 10 hereof.
 
“Drinks-Brands” shall mean new products and brands developed or distributed by
Drinks and produced or owned by WBI.  Drinks will source all products under this
agreement from WBI. To the extent possible and where WBI can offer competitive
production costs, Drinks will attempt to source production of products it owns
or distributes separately at WBI’s production facilities; particularly for
markets located geographically close to the production plants.
 
 
11

--------------------------------------------------------------------------------

 
 
“Private Label Brands” shall mean brands packaged by WBI for sale exclusively
to, and bearing trademarks of, individual national retail accounts in the
Territory.
 
(b)           "Territory" shall mean: the “Exclusive Territory” which shall mean
all states East of the Mississippi and all duty free shops therein and flights
and vessel cruises originating therefrom; and the “Non-Exclusive Territory”
which shall mean all the provinces of Canada, the US Virgin Islands, Puerto
Rico, and all other United States Territories and Pos­sessions, including duty
free shops and U.S. military bases located therein.
 
(c)           “Trademarks” shall mean the trademarks listed in Schedule B and
all other trademarks, brand names and logo designs used on or in connection with
the Products.
 
(d)           "Initial Term" shall mean the period commencing June 27, 2011 and
continuing until June 27, 2026
 
(e)           "Renewal Term" shall mean the period commencing the first day
following the end of the Initial Term or any prior Renewal Term and continuing
for ten (10) years thereafter.
 
(f)            "Contract Year" shall mean the twelve (12) month peri­od
 
com­mencing from the date of this Agreement to the following calendar year.
 
(g)           For finished bottled products "Case" shall mean a physical carton
of sealed product.
 
2.           Appointment.
 
(a)           WBI hereby appoints Drinks and Distributor as the ­­exclusive
importer and distributor of the Products for the Territory (consistent with the
exclusivity set forth in Section 1(b), above).
 
(b)           Drinks hereby accepts appointment as ­importer of the Products for
the Territory and shall, during the term of this Agree­ment, use all reasonable
efforts to distribute the Products thro­ughout the Territory.
 
(c)           Drinks shall coordinate its activities of importing and
distributing the Products in the Territory.  Drinks and WBI will work together
to devise methods of operation in order to expedite the production, shipment,
handling and distribution of Products.
 
(d)           Upon the consummation of the transactions contemplated under the
SPA (the “Closing”), and in furtherance of the aforementioned appointment, WBI
and Drinks shall enter into a License Agreement for spirits in the form attached
hereto as Exhibit A, or a License Agreement for beer in the form attached hereto
as Exhibit B, as applicable.
 
3.           Duration.
 
(a)           The term of this Agreement shall be the Initial Term, unless
sooner terminated in accordance with Section 13, and shall include any Renewal
Term provid­ed renewal occurs in accordance with Section 3(b).
 
(b)           Provided this Agreement is otherwise still in effect at the end of
the Initial Term or any Renewal Term, this Agreement shall be automatically
renewed for an additional Renewal Term of ten (10) years.
 
 
12

--------------------------------------------------------------------------------

 
 
4.           Terms of Sale and Payment.
 
(a)           Delivery of Products produced by WBI to Drinks shall be FOB
Drinks’ carrier at the prices set in accordance with Schedule C, and as amend­ed
here­after from time to time pursuant to Section 4(b) below.  Payment shall be
made in U.S. dollars to a bank desig­nat­ed by WBI. Payment for the first two
(2) deliveries of each of the Products shall be due one hundred twenty (120)
days from the date of the bill of lading, and payment for all deliveries of
Products thereafter shall be due ninety (90) days from the date of the bill of
lading.  [Provided, however, that until such time as Drinks achieves $1 million
(USD) in working capital (current assets minus current liabilities), Drinks may
delay payment for Product delivered; paying thereafter within ninety (90)
days.  For bills of lading issued on or after the establishment of the above
working capital level, payment is due ninety (90) days for the first year,
seventy five (75) days for the following year and, thereafter, sixty (60) days
from bill of lading.
 
(b)           WBI may increase the prices of the Products upon not less than one
hundred twenty (120) days' prior written notice to Drinks.  WBI agrees to
refrain from any price increases during the first eighteen (18) months of this
Agreement.  Thereafter, WBI shall not increase prices of any brand more than
once in any six month period and only to the extent that WBI has incurred
increased variable costs for raw materials, packaging or direct labor.  Any
orders for Products placed by Drinks prior to the effective date of the
increased price shall be pur­chased at the price in effect prior to the
in­crease.  WBI recog­nizes the need for the Prod­ucts to be priced
competi­tively at whol­esale, retail and consum­er levels.
 
5.           Marketing, Advertising and Management.
 
(a)           WBI shall provide budgets for the marketing, advertising and
promotion of the Products. Drinks shall be responsible for the creation,
development and implementation of all marketing, advertising, promotional, and
sales efforts for the Products within the budgets provided by the WBI and
mutually agreed upon by the parties.  Drinks shall confer with WBI to ensure
that Product campaigns reasonably are aligned with WBI’s uses of the Trademarks
outside the Territory.  At least once per Contract Year, Drinks shall review
with WBI, Drinks' plans for the following Contract Year and the proposed budgets
for brand marketing and promotion.
 
(b)           Upon the Closing, the Drinks agrees that its Executive Board shall
be comprised of three of the following designee(s) of WBI with an additional
party having board observation rights. The Board shall be comprised of no less
than 7 members:
 
(i)  
Federico G. Cabo;

(ii)  
Richard F. Cabo;

(iii)  
Leonard Moreno; and

(iv)  
Federico G. Cabo, Jr.

 
6.           Packaging.
 
(a)           WBI shall be responsible for costs of packaging
 
changes for Products as well as new product development costs.  Such changes
shall be by mutual agreement.  WBI’s consent will not be unreasonably withheld.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           At the time of product/packaging development, in addition to
English, Drinks shall advise WBI as to the other languages that the labels on
Products should be in.
 
7.           Representations and Warranties of Drinks.  Drinks repre­sents,
 
war­rants and covenants to WBI as follows:
 
(a)           Drinks will acquire fed­eral, state or local licenses or permits
that might become necessary, if any, to conduct its business as an importer of
the Products and to engage in the trans­actions intended by this Agreement or
Drinks will coordinate with existing distributors and Drinks to manage and
represent the products.
 
(b)           Drinks shall provide distributor and broker networks and retail
account coverage within the Territory.
 
(c)           Drinks shall conduct its activities under this Agre­ement in
accordance with local, state and federal laws and regulations regard­ing the
sale of the Prod­ucts.
 
(d)           Drinks shall monitor its customers' inventories of the Prod­ucts
to ensure that quantities are adequate to service the require­ments of the
markets in the Terri­tory.  Drinks shall promptly deliver, or arrange for direct
import shipments of the Products, to its customers in the Territory in
accordance with good business practice and local custom.
 
(e)           Drinks has the authority to enter into and carry out its
obligations under this Agreement.
 
(f)           Drinks shall not sell or otherwise transfer any of the Products to
any distributor located within the Exclusive Territory whom Drinks knows, or has
reason to believe, will, either directly or indirectly, sell or otherwise
transfer the Products outside of the Territory.
 
8.           Representations and Warranties of WBI.  WBI repre­sents,
 
war­rants and covenants to Drinks as follows:
 
(a)           WBI has the authority to enter into and carry out its
 
obli­ga­tions under this Agreement.
 
(b)           The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not act as a breach of any
agree­ment or understanding to which WBI is a party.
 
(c)           WBI has the right to designate and appoint the Drinks as importer
and distributor or sales agent for the current importer and distributor of the
Products in the Territory where legally possible.  WBI ­­shall cause any
previously designated distributor for the Exclusive Territory to relinquish and
surrender ­­any and all such rights, and to require such distributor to execute
a transitional service agreement with Drinks.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           The Products sold to Drinks under this Agreement shall be
merchantable and fit for human consumption.  The Products shall be manufactured,
packaged and labeled in conformity with applicable U.S. feder­al, state and
local laws, rules and regula­tions and, specifically, the rules and regulations
of the ­Food and Drug Administration.  Samples of the Product have been provided
to Drinks.  All shipments of the Prod­ucts shall conform to any samples
provid­ed.
 
(e)           WBI shall maintain an adequate inventory of the Prod­ucts with
which to supply Drinks.  WBI shall accept all orders rea­sonably sub­mit­ted by
Drinks, with shipment to follow not later than fifteen (15) days from receipt of
an order, unless excused by Section 16 below, or as otherwise agreed upon by the
par­ties.
 
(f)           WBI shall use its best efforts to prevent the sale of
unau­tho­rized shipments of the Products into the Exclusive Territory by
entities or per­sons other than Drinks.  In this regard, WBI shall not sell or
otherwise transfer any of the Prod­ucts to any distributor located outside the
Exclusive Territory whom WBI knows, or has reason to be­lieve, will, either
di­rectly or indi­rectly, sell or otherwise transfer the Products into the
Exclusive Terri­tory.
 
(h)           Subject to the provisions of Sections 8 and 10 below and in all
events with the full right to select counsel and supervise the le­gal and any
settlement pro­cesses, WBI shall defend, indemnify and hold harmless Drinks from
and against any and all dam­ages and liability, costs or expenses, including
attor­neys' fees, it may incur as a result of product liability, trademark
infringement, product recall, breach of contract or other action relating to
breach of warranty or representation by WBI­.
 
9.           Product Liability and Returns.
 
(a)           During the term of this Agreement, WBI shall ma­in­tain, in full
force and effect, general liability insurance with product hazard coverage
re­garding the sale of the Products by Drinks in the Territory in an amount of
not less than two million dollars [($2,000,000)] aggregately and one million
dollars [($1,000,000)] for single accident oc­currence.  WBI's insurance shall
be written by companies licensed to do business in the United States and shall
contain a broad form ven­dor's endorsement inur­ing to the bene­fit of
Drinks.  WBI shall, on an annual basis, fur­nish to Drinks a cer­tificate
confirming such coverage.
 
(b)           Any Products not merchantable due to quality deficien­cies,
 
pack­aging problems or errors committed by WBI or its suppliers, may be
re­turned to WBI at WBI's cost, for full credit or replacement, provided that
notice of such defect, if patent, is given to WBI within two (2) months of
receipt of shipment of the Products and, if latent, within three (3) months
after Drinks' knowl­edge of the defect.  WBI shall not be obliged to issue a
credit for any Products that have been rendered un-merchantable by inordi­nate
delays in shipping, im­proper handling or other negligent acts on the part of
Drinks or its custom­ers.  Notice of un-merchant­able Prod­ucts shall be given
to all par­ties upon receipt of such information.
 
            10.         Refusal Rights.
 
(a)           During the term of this Agreement, Drinks shall have the right to
accept or decline the introduction, entry or re-entry into the Exclusive
Territory of any new item, product, product line extension or other Beverages of
WBI, excepting those specific Products set forth on Schedule “A”.
 
(b)           Beverages accepted by Drinks shall become Products and be deemed
included on Schedule “A”.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           In the event Drinks should decline such Beverage(s), WBI shall not
enter into any agreement with a third party to, nor shall it directly or
indirectly itself, introduce or sell such Beverage(s) into or within the
Territory without the consent of Drinks, which as to Beverages dissimilar to
Products, shall not be unreasonably withheld.
 
11.         Tender Rights.
 
(a)           The change in control, through sale merger, acquisition or other
method of twenty (20%) percent or more of the equity or voting rights of WBI or
the entry by it into an agreement to effectuate the same or the entry by it into
an agreement with an entity that, directly or indirectly, is a competitor to
Drinks is a “Triggering Event”.
 
(b)           Upon the occurrence of a Triggering Event, at the sole option of
Drinks, Drinks shall have the right to tender its exclusive distribution rights
and obligations under this Agreement to WBI and WBI shall accept such tender and
compensate Drinks for such rights pursuant to the formula set forth in Schedule
“D”, hereto.
 
12.         Trademarks, Copyrights.
 
(a)           WBI represents and warrants that it has the exclusive and
unrestricted right to use on Products the Trademarks and/or brand names and to
sublicense non-exclusive use of marks applied to Private Label Brands in the
Territory.  WBI shall immediately take all appropriate steps to register and/or
maintain the registration of the Trademarks in the Territory and shall undertake
to protect the Trademarks from acts of any third-party infringers.
 
(b)           WBI hereby grants to Drinks a license (exclusive, as to the
Exclusive Territory) to use the Trademarks and a non-exclusive sublicense to use
Private Label Brand marks in the Territory for the Initial and each Renewal Term
of this Agreement for the purpose of the marketing, sale, promotion and
distribution of Products.
 
(c)           Drinks recognizes, acknowledges and agrees that, by its execution
or performance of the terms of this Agreement, it obtains no interest, legal,
equitable or whatsoever, in any of the trademarks, trade names, copyrights,
brand names, labels and the like of WBI, its suppliers or any of their
affiliated companies;
 
(i)  
That they are owned exclusively by WBI, its suppliers or any of their affiliated
companies; and



 
(ii)  
Any good will or benefit derived from the use of such by the distributor shall
inure solely to the benefit of WBI or its affiliated companies.

 
(d)           Drinks agrees to notify WBI in the event it becomes aware of any
infringement upon the Trademarks or Copyrights by third parties and to cooperate
with WBI in all efforts to protect the Trademarks or Copyrights and/or prosecute
infringers. WBI shall be responsible for all legal expenses incurred in seeking
such protection.
 
(e)           In the event Drinks notifies WBI of an alleged infringement
 
by a third party and WBI declines to undertake to enforce its trademark or
copyright rights, upon written request from the Drinks, WBI shall provide Drinks
with any authorizations necessary in order that the Drinks may protect the
Trademarks or Copyrights, as applicable, at WBI’s expense.
 
 
16

--------------------------------------------------------------------------------

 
 
13.         Termination.
 
(a)           WBI may terminate this Agreement prior to its expi­ration,
 
without compensation to Drinks, by giving notice to the Drinks for any of the
following reasons:
 
 
(i)
Drinks has been determined by an arbitration panel

 
pursuant to Section 15 below to have been guilty of gross mismanagement in
carrying out its responsibilities pursuant to this Agreement and Drinks has not
remedied said deficiencies within ninety (90) days following the issuance of the
arbitration decision. For purposes of this provision, “gross mismanagement”
shall include: repeated failure to pay for Product within 120 days of invoice
and no dispute exists as to the amount of such invoices.
 
 
(ii)
  Insolvency of Drinks.

 
(b)          Drinks may terminate this Agreement prior to its expiration by
giving notice to WBI for any of the following reasons:
 
 
(i)
WBI has failed to honor any commitment re­gard­ing

 
sales, delivery, credits, allowances, returns, packaging quality or product
quality, and that such
 
fail­ure has continued for a period of ninety (90) days after written notice to
WBI­.
 
 
(ii)
WBI has failed to fulfill any other material term or

 
con­dition of this Agreement and has not remedied this failure after ninety (90)
days' notice there­of and there is no bona fide dispute that a material breach
has occurred.
 
(iii)           WBI has changed ownership through a sale, merger, acquisition or
other change in equity control within two (2) years of the execution of this
Agreement without the prior written approval of Drinks.
 
14.         Events Following Expiration or Termination.
 
(a)           Upon the expiration or termination of this Agreement, the
 
fol­lowing shall occur:
 
 
17

--------------------------------------------------------------------------------

 
 
(i) With the exception of Drinks’ rights under Sections 11(b) and 13(a)(ii),
which rights shall survive the expiration or termination of this agreement, all
rights, licenses and privileges granted to Drinks un­der this Agreement shall
immediately cease and terminate;
 
(ii)  Drinks shall discontinue the use of the Trade­marks except for the purpose
of liquidating remaining inventory subject to subsection 14(a)(iii) below; and
 
(iii)   WBI shall, within thirty (30) days following termi­nation or expiration,
repurchase and provide for transfer of any and all saleable containers of the
Products and all point-of-sale material for the Products then owned by Drinks at
its laid-in cost plus transfer and handling charges including freight,
ware­hous­ing, insurance and Customs duties.
 
(b)           Any indebtedness of either party to the other party not already
due shall become immediately due and payable as of the expiration or the
effective date of termination of this Agreement.  In no event shall either party
be liable for any debts of the other party to its customers or other cred­itors.
 
15.         Choice of Law and Disputes.
 
The rights and obliga­tions of the parties under this agree­ment shall not be
governed by the provisions of the United Na­tions Convention on Contracts for
the International Sale of Goods, but instead, shall be construed and enforced in
accor­dance with the laws of the State of New York in the United States of
America without giving effect to principles of conflict of laws.  In the event
any dis­agreement or dispute between the par­ties arises under or out of this
Agreement, such disagree­ment or dis­pute shall be submitted to Judicial
Mediation Services, Inc., a pro­fessional mediating service consisting of
re­tired Federal and State judges ("JAMS") or a mutually agreed upon dispute
resolu­tion service.  The arbitration shall be con­ducted in ac­cordance with
the rules of JAMS or such other dispute resolution service as might be agreed
upon and shall be held in New York, New York.  Any award made by JAMS or such
other dispute resolution service as might be agreed upon shall be binding upon
the par­ties and may be enforced in any court having jurisdiction over a
party.  Arbitration shall be the exclu­sive remedy for breach of this Agreement
by either party.  The parties shall share equally all costs of arbitration other
than representation by counsel which shall be at each party's own expense.
 
16.         Miscellaneous.
 
(a)           All notices or consents provided for by this Agreement shall be in
writing and shall be delivered by hand or registered or certified mail to the
party to whom notice or consent is to be given at the address set forth
above.  Such notice may be given by facsimile but a confirming copy must be
delivered by hand or registered or certified mail.  The date of delivery of the
written confirmation will be considered the effective date of deliv­ery of
notice.
 
(b)           This Agreement represents the entire agreement between the
parties, supersedes all their prior oral or written agreements or
under­standings relating to this specific subject matter, and shall not be
changed except by a further written agreement or a written amendment to this
Agreement executed by both parties. No waiver of any term, condition or covenant
of this Agreement shall be binding and effective unless the same shall be in
writing and signed by all the parties hereto.  This Agreement shall be binding
upon the parties hereto, their heirs, assigns, successors and legal
representatives.
 
(c)           The failure by either party to exercise any of its rights under
this Agreement shall not be construed as a waiver of such rights.  Any such
failure shall not pre­clude the exercise of such rights at any later time.
 
 
18

--------------------------------------------------------------------------------

 
 
17.         Force Majeure.  If any party is prevented from performing any of its
obligations hereunder by an occurrence beyond its reasonable control such as,
but not limited to, terrorism, acts of God, fire, flood, war, insurrection,
gov­ernment regulations, raw material shortage, strikes, or lack of common
carrier facilities, then the affected party shall be excused from performance
for so long as such occurrence exists.
 
18.         Severability.  If any term of this Agreement is in violation of, or
 
pro­hibited by, any applicable law or regulation, such term shall be deemed as
amended or delet­ed to conform to such law or regulation without in­validating
or amending or deleting any other term of this Agreement.
 
19.         Assignment.  Neither party may assign this Agreement without the
prior written consent of the other party which cannot be unreasonably
withheld.  Any purported assignment without such consent shall be null and void.
 
20.         Notice.  Any required notices pursuant to this Agreement shall be
sent to:
 
For Drinks:
Drinks Americas Holdings, Ltd.

 
 
372 Danbury Road, Suite 163

 
 
Wilton, CT 06897

 
 
Attention: J. Patrick Kenny

 
with copy to:
Darrin Ocasio, Esq.

 
 
Sichenzia Ross Friedman Ference LLP

 
61 Broadway, 32nd Floor
 
New York, NY 10016
 
For WBI:
Worldwide Beverage Imports, LLC.

 
 
4101 Whiteside Street

 
 
Los Angeles, California 90063

 
 
Attention: Richard F. Cabo

 
 
with copy to:

 
 
19

--------------------------------------------------------------------------------

 
 
21.         Relationship of the Parties.  The parties acknowledge that no joint
ven­ture has been created by this Agreement and that neither party can take any
action that is legally binding on the other party without the prior consent of
the party to be charged.
 
 
 
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this agreement to be executed on the
day and year first above written.


 
WORLDWIDE BEVERAGE IMPORTS, LLC.
 


 
By:__________________________­______­_________
 
      Name: Richard F. Cabo
 
      Its: Managing Member
 


 
DRINKS AMERICAS HOLDINGS, LTD.
 


 
By: ________________________________________
 
      Name: J. Patrick Kenny
 
      Title: President and CEO
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EXECUTION VERSION
 
LICENSE AGREEMENT
 
(Spirits)


This License Agreement is made this June 27, 2011 by and between Worldwide
Beverage Imports, LLC., a Nevada limited liability company, with offices at 4101
Whiteside Ave., Los Angeles, CA 90063, the licensor ("WBI") and Drinks Americas
Holdings, LTD., a Delaware corporation with offices at 372 Danbury Road, Wilton
CT, 06997, the licensee ("Drinks").
 
1. TERM
 
This License Agreement (Agreement') shall commence on the date of acceptance of
the Agreement by WBI and shall remain in full force and effect for a period of
Fifteen (15) years with One (1) Ten Year Option subject to minimum yearly sales
requirements set forth as follows:
 
(a)  
Year 1 minimum sale requirement is $500,000 gross purchases by Drinks per year;

 
(b)  
Year 2 through 10 minimum sales requirement is $1,000,000 gross purchases by
Drinks per year;

 
(c)  
Year 11 through 20 (option years) minimum sale requirement is $1,500,000 gross
purchases by Drinks per year.

 
2. GRANTING OF LICENSE
 
Subject to the terms and conditions of this Agreement, WBI hereby grants Drinks
an assignable right to utilize, sell, or resell WBI Product as specified in
Schedule “A” hereof and pertaining only to a geographic area specified in the
same.
 
3. LICENSEE'S DUTIES
 
Drinks shall provide the following:
 
(a)  
Sales Resources: Drinks agrees, as a material condition of this license
agreement, that Drinks shall devote a major portion of its time and effort
towards the utilization, sale, implementation and distribution of WBI Products.

 
 
22

--------------------------------------------------------------------------------

 
 
(b)  
Promotion: Drinks shall use its best efforts to promote and market WBIs Product
Line. Drinks shall be responsible for the creation, development and
implementation of all marketing, advertising, promotional, and sales efforts for
the WBI Products.  Drinks shall confer with WBI to ensure that WBI Product
campaigns reasonably are aligned with WBI’s uses of the Trademarks outside the
territory.  At least once during a contract year, Drinks shall review with WBI,
Drinks' plans for the following contract year.

 
(c)  
Demonstration Capability: Drinks shall provide and maintain space, equipment and
personnel to properly Showcase, Market and Ship worldwide WBIs, Products.

 
(d)  
Obtaining Proper Orders: Drinks shall not misrepresent or overstate or in any
other manner commit WBI to any product liability outside of normal retail sales,
performance responsibility or delivery changes based on availability of raw
supplies, delivery dates or terms or conditions of sales not previously agreed
to in writing by the WBI.

 
(e)  
Knowledge of Product Line: Drinks shall keep itself and its staff current and
well informed on WBI Products.

 
(f)  
Forecasts: Drinks shall provide WBI with periodic forecasts of anticipated
sales, near and long term Product requirements, distributor reports and
statistics as WBI may, from time to time, reasonably require.

 
(g)  
Insurance: Drinks shall be obligated to insure all shipments F.O.B. the WBIs
facilities in an amount to be designated by the WBI on a per shipment basis with
WBI as beneficiary under said policy of insurance.

 
 
23

--------------------------------------------------------------------------------

 
 
4. USE OF TRADEMARK
 
WBI hereby grants Drinks the exclusive right to use and display WBIs trademarks,
service marks, and trade names which are applicable to WBI Products. Drinks will
not alter, remove, or modify any of WBI's Names or Marks as they appear on WBI
Products or use same in any manner other than in accordance with WBI
instructions. Drinks will not use any of WBIs Marks as part of its corporate,
trade or other business name.
 
5. PRICES
 
Purchase prices for WBI Products shall be as mutually agreed upon in advance, in
writing.  Change in pricing will be subject to a 60 day written notification.
 
6. PRICE CHANGES
 
(a)  
In the event of a published price reduction, all orders already accepted by WBI
and any orders which are to be delivered after the effective date of the price
reduction will be invoiced at the new lower price.

 
(b)  
In the event of a price increase, all orders already accepted by the WBI or new
orders received by WBI within sixty (60) days from the effective date of the
price increase shall be invoiced at the old price providing all such orders are
shipped no later than sixty (60) days from the effective date of the price
increase.

 
7. PURCHASES FROM OTHER PARTIES
 
Drinks shall not purchase from any other source other than WBI, any of the WBI’s
Product.
 
8. PAYMENT
 
Terms are net 90 days from date of invoice for the first order, 60 days for the
second order and net 45 thereafter. If Drinks defaults in any payment due to WBI
or if Drinks' financial condition at any time seems to WBI inadequate to warrant
further shipments, WBI reserves the right to cancel any order or delay any
shipment to Drinks or to require payment in advance of any shipment until such
default is cured.
 
9. LICENSEE'S ORDERS
 
Drinks shall order products from WBI by written order. Drinks shall make its
best efforts to place all orders with a minimum sixty (60) day lead time prior
to shipment. Orders shall be as specific as possible. WBI shall make its effort
to meet Drinks’ delivery requirements. WBI shall not be in default if said
default results from fire, explosion, strike, freight embargo, war, civil
insurrection, flood, earthquake, weather, or any other Act of God or such acts
as considered as force majeure acts or for any reason resulting from any default
of any kind, including failure of its vendors to supply parts on a timely basis
outside its reasonable control. WBI shall not be liable at any time for any
incidental, special, or consequential damages.
 
 
24

--------------------------------------------------------------------------------

 
 
10. PRODUCT ACCEPTANCE
 
Drinks is responsible for testing all WBI's products promptly upon receipt to
determine if any deficiencies exist. In the event of such deficiencies, Drinks
shall promptly notify WBI for mutual determination of subsequent action based on
the severity of the deficiencies. The absence of any such notification within
thirty (30) business days after the receipt of Product shall be deemed as notice
that the Product was received in and accepted in proper working order.
 
11. SHIPMENT
 
All shipments of Product hereunder shall be made F.O.B WBIs plant principal
business location and liability for loss and /or damage in transit or thereafter
shall pass to Drinks upon the WBI’s delivery of Product to a common carrier or
agent for shipment. Drinks shall bear all costs for transportation and handling
and if prepaid by WBI, Drinks shall reimburse WBI accordingly.
 
12. CHANGES IN LICENSOR'S PRODUCTS
 
WBI reserves the right at any time to change the specifications or design of any
WBI's products covered under this Agreement or to add new or different Products
or to discontinue any Product upon ninety (90) days written notice by the WBI.
 
13. RELATIONSHIP OF THE PARTIES
 
Drinks is an independent contractor. Nothing in this Agreement will be deemed or
construed to create an agency, partnership, joint venture or employment
relationship between WBI and Drinks. Drinks will, under no circumstances,
represent itself directly or by implication, as to a WBI agent or employee, nor
will Drinks purport or attempt to bind WBI to any liability or obligation
whatsoever. Nothing contained herein will impose any liability on WBI in
connection with the operation of Drinks' business, or for any expenditure,
obligation or liability incurred by Drinks in performing or preparing to
perform, any of its obligations under this Agreement. The credit risk with
respect to sales or leases by Drinks to its customers will be borne by Drinks,
and the collectability of any amount due Drinks will in no respect eliminate,
reduce or otherwise affect ant obligation of Drinks to WBI. Furthermore, Drinks
acknowledges that WBI may distribute licensor's product through WBI’s affiliated
divisions.
 
 
25

--------------------------------------------------------------------------------

 
 
14. CONFIDENTIALITY OF DATA
 
It is expressly understood and agreed that all data furnished to Drinks by WBI
or any information or data regarding customers or data provided by Drinks to WBI
and such data as may be provided by one to the other regarding and including
that required for the proper Manufacturing, Product Sourcing, Sales, Marketing,
Distributor Database or Shipping, constitutes a valuable proprietary product and
trade secret of WBI or Drinks, as the respective party providing such data has
divulged. Providing such material, under any circumstances, shall not constitute
a grant of any right of reproduction, manufacturing, distributing, resale,
re-licensing except as later set forth or ownership in any manner whatsoever.
Both Drinks and WBI agree that:
 
(a)  
To observe complete confidentiality with regard to all aspects of such data
including, without limitation, agreeing not to disclose or otherwise permit any
other person or entity access to, in any manner, any such data in any form
whatsoever. Such disclosure or access shall only be permitted to an employee of
WBI or Drinks as the case might be of the hardware, software or other technical
information as permitted and on the terms and conditions defined in Paragraph
19.01 of this License Agreement;

 
(b)  
To ensure that both WBI and Drinks and their respective employees, agents,
representatives, independent contractors, customers, sub-contractors or sub
licensees and business invitees and guests are advised of the confidential
nature of such data and to insure by agreement or otherwise that they are
prohibited from copying or revealing, for any purpose whatsoever, the contents
of the data;

 
(c)  
Not to alter or remove any copyright or proprietary rights notice of
identification which indicates WBIs ownership from any part of any confidential
data, including software;

 
(d)  
Each respective party agrees to notify the other promptly and in writing of the
circumstances surrounding any possession, use or knowledge of any such data of
which either WBI or Drinks has knowledge by any person or entity other than
those authorized;

 
(e)  
Each respective party agrees to take any and all actions reasonably necessary or
desirable to ensure continued confidentiality and protection of all such data
and to prevent access to such data by any person or entity not authorized by
this section.

 
Should this Agreement terminate for any reason (including without limitation',
breach by Drinks of any of its obligations hereunder), the confidentiality
provisions of this Agreement shall survive the termination of this Agreement and
shall continue to be binding upon both Licenser and Drinks.
 
 
26

--------------------------------------------------------------------------------

 
 
15. TERMINATION OF THIS AGREEMENT
 
If either party breaches a material provision of this Agreement and fails to
cure such violation within thirty (30) days after written notice of breach has
been mailed by the other party, this Agreement shall terminate. Upon
termination, the terms and conditions herein will continue to apply to WBI
Products owned by Drinks. If any outstanding debts are owing to either party by
the other, these amounts shall become due and payable immediately.
 
A.  
Drinks’ Default

 
If any of the following events occur. Drinks shall be in default and WBI shall
have the right to immediately terminate this Agreement upon written notice to
Drinks.
 
(i)  
If Drinks ceases to function as a going concern, or becomes insolvent, makes an
assignment for the benefit of creditors, files a petition in bankruptcy, permits
a petition in bankruptcy to be filed against it, or admits in writing its
inability to pay its debts as they mature or if a receiver is appointed for a
substantial part of its assets;

 
(ii)  
All or substantially all of Drinks' assets or capital stock are transferred to a
third party, or a change of control or management of Drinks occurs which is
unacceptable to WBI (notwithstanding the foregoing, WBI shall not unreasonably
find such change to be unacceptable);

 
(iii)  
Drinks ceases to carry on the business of a Drinks in WBI Products;

 
(iv)  
Drinks transfers or attempts to transfer any right or obligation hereunder
without WBI’s prior written consent; or

 
(v)  
Drinks does not comply, after notice from WBI, with the terms of paragraph 3.1
of this Agreement.

 
B.  
WBI's Default

 
If any of the following events occur, WBI shall be in default and Drinks, at its
option, shall have the right to terminate this Agreement upon thirty (30) days
written notice to WBI.
 
(i)  
WBI ceases to function as a going concern, or becomes insolvent, makes an
assignment for the benefit of creditors, files a petition in bankruptcy ,
permits a petition in bankruptcy to be filed against it, or admits in writing
its inability to pay its debts as they mature or if a receiver is appointed for
a substantial part of its assets;

 
 
27

--------------------------------------------------------------------------------

 
 
(ii)  
All or substantially all of WBI’s assets or capital stock are transferred to a
third party, or a change of control or management of WBI occurs which is
unacceptable to Drinks (notwithstanding the foregoing, Drinks shall not
unreasonably find such change to be unacceptable);

 
(iii)  
WBI transfers or attempts to transfer any right or obligation hereunder without
Drinks’ prior written consent, within the geographic region to which this
license applies or as part of the intellectual property right owned by the WBI
in the event the WBI transfers or sells its business in total; or

 
(iv)  
WBI has not met its obligations for product performance or delivery.

 
C.  
Obligations on Termination.

 
Upon termination of this Agreement for any reason whatsoever, Drinks and WBI
shall perform each and all of the following obligations, all of which shall
survive such termination:
 
(i)  
Drinks shall immediately pay to WBI all sums owed by Drinks to WBI;

 
(ii)  
Drinks shall discontinue the use of any WBI Trade or Service Marks;

 
(iii)  
Drinks will promptly refer to WBI the details of any verbal or written inquiries
Drinks may receive regarding any of WBIs Products, and, in the case of written
inquiries, will provide copies thereof to WBI;

 
(iv)  
Drinks shall do all other things as WBI may reasonably request for the purpose
of terminating Drinks' business and contractual arrangements with WBI and
effecting an orderly transition of sales and/or service from Drinks to WBI.

 
16. NOTICES
 
Any notice required or permitted by this Agreement shall be in writing. All
notices from WBI to Drinks or Drinks to WBI shall be sent by registered or
certified mail to the addresses specified above or at such addresses as WBI
and/or Drinks shall substitute by subsequent notice.
 
17. FINANCIAL INFORMATION
 
Drinks agrees to supply WBI, at WBI's request, its most recent financial
information, such as balance sheets, profit and loss, statement of changes on
financial position and statement of capital, within the context of its public
reporting. WBI agrees to maintain such financial information on strict
confidence and will not release it to any other party.
 
 
28

--------------------------------------------------------------------------------

 
 
18. AUTHORITY TO CONTRACT AND PERFORM
 
Both WBI and Drinks represents that they each respectively have full right and
authority to enter into this Agreement and to perform its obligations and that
it has not made and will not make any contract or commitment contrary to the
terms of this Agreement.
 
19. ETHICS AND COMPLIANCE LAW
 
Both WBI and Drinks covenant each with the other, that they will maintain the
highest ethical business standards and avoid and refrain from being involved in
any activities which may in any manner disparage the WBI of Drinks’ name,
Service or Trade Marks, or Products. Furthermore in the conduct of its business,
both WBI and Drinks will comply with all applicable Federal, State and local
laws, rules and regulations.
 
20. CHOICE OF LAW
 
The validity, construction and performance of the Agreement shall be
interpreted, construed and enforces according to the laws of the State of New
York.
 
21. ARBITRATION
 
Except for any controversy or claim arising after either party has become
insolvent, bankrupt, enters into a composition with creditors, or has a receiver
appointed for any of its properties, any controversy or claim arising out of or
relating to this Agreement will be settled by arbitration or mediation in New
York, New York in accordance with the rules, then in effect, of the Judicial
Arbitration and Mediation Service, its successor or a similar alternative
dispute resolution entity. Judgment upon award rendered may be entered in any
court of competent jurisdiction. Whichever party prevails will be entitled to
recover all of its expenses, cost, and reasonable attorney fees as they relate
to the arbitration proceedings, to any litigation or proceeding arising out of
or relating to this Agreement to compel arbitration, or to enforce an award.
 
22. ENTIRE AGREEMENT
 
This Agreement constitutes the entire Agreement and supersedes and cancels all
previous written or verbal Agreements, communications or understandings.
 
 
29

--------------------------------------------------------------------------------

 
 
23. BINDING EFFECT
 
This Agreement binds and insures the benefit of the parties hereto, their
respective heirs, representatives, successors or assigns.
 
24. PARAGRAPH HEADINGS
 
The paragraph headings in this Agreement are for convenience only, and they have
no substantive or interpretive effect.
 
25. WAIVER
 
No modification of this Agreement or any waiver of any term or condition hereof
shall be effective unless it is in writing and signed by the parties hereto. If
either party fails to meet the requirements of ant term of this Agreement or
waives any breach hereunder, that failure or waiver will neither prevent a
subsequent enforcement of such term nor be deemed a waiver of any subsequent
breach.
 
26. PARTIAL INVALIDITY
 
In the event of the determination that any terms, covenant or condition of this
Agreement is of no force or effect, the remaining terms, conditions or covenants
contained herein shall not be affected thereby, and the obligations of the
parties hereto with respect to the performance of the remaining terms, covenants
and conditions shall continue in full force and effect.
 
27. ASSIGNMENT
 
This Agreement constitutes a personal contract and Drinks shall have the rights
or transfer or assign same or any part thereof with written consent of
licensor.  Such consent will not be arbitrarily withheld but transferee must be
the same suitability requirements as the original licensee. This Agreement shall
be binding upon the parties hereto, their heirs, assigns, successors and legal
representatives.
 
28. INDEMNITY
 
WBI and Drinks agree to each hold the other free and harmless from any and all
claims, damages and expenses of any kind or nature whatsoever: (1) arising from
acts of the other; or (2) as a direct or indirect consequence of termination of
this Agreement in accordance with its terms.  WBI agrees to hold Drinks free and
harmless from any and all claims, damages, and expenses of any kind or nature
arising out of any claim of patent or other infringements by a third party as it
relates to the use by Drinks of hardware or software supplied to Drinks by
WBI.  This indemnification shall be void and of no force or effect if Drinks
fails to obey or comply with any reasonably instruction or limitation imposed by
WBI.  This section shall inure to the benefit of anyone who buys software or
hardware from Drinks that was supplied by WBI.
 
 
30

--------------------------------------------------------------------------------

 


 


 


 


 
Space Left Intentionally Blank



 


 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, WBI and Drinks have executed this Agreement the day and year
first above written.
 



     
Worldwide Beverage Imports, LLC.
 
Drinks Americas Holdings, Ltd.
     
Name:
Richard F. Cabo
 
Name:
J. Patrick Kenny
Title:
Managing Member
 
Title:
President and CEO
Date:
June 27, 2011
 
Date:
June 27, 2011

 


 
 

 
 
[SIGNATURE PAGE TO LICENSE AGREEMENT – SPIRITS]
 
 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


PRODUCTS
KAH TEQUILA
 
A.  
Kah Blanco – 750 ml

 
B.  
Kah Blanco – 50ml

 
C.  
Kah Reposado – 750ml

 
D.  
Kah Reposado – 50ml

 
E.  
Kah Anejo -750ml

 
F.  
Kah Anejo -50ml

 
G.  
Kah Extra Anejo -750ml

 
H.  
Kah Extra Anejo – 50ml

 
 
GEOGRAPHIC AREA
 
All US States East of Mississippi River and any States West of the Mississippi
as negotiated subsequent to this agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PRODUCTS
AGAVE 99TEQUILA
 
A.  
Agave 99 Silver – 750ml

 
B.  
Agave 99 Silver – 50ml

 
C.  
Agave 99 Reposado – 750ml

 
D.  
Agave 99 Reposado – 50ml

 
E.  
Agave 99 Anejo – 750ml

 
F.  
Agave 99 Anejo - 50ml

 
 
GEOGRAPHIC AREA
 
All US States East of Mississippi River and any States West of the Mississippi
as negotiated subsequent to this agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PRODUCTS
ED HARDY TEQUILA
 
A.  
Ed Hardy Silver – 750ml

 
 
Or Suitable Private Label.
 
 
 
GEOGRAPHIC AREA
 
All US States East of Mississippi River and any States West of the Mississippi
as negotiated subsequent to this agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
EXECUTION VERSION
 
LICENSE AGREEMENT
 
(Beer)


This License Agreement is made this June 27, 2011 by and between Worldwide
Beverage Imports, LLC., a Nevada limited liability company, with offices at 4101
Whiteside Ave., Los Angeles, CA 90063, the licensor ("WBI") and Drinks Americas
Holdings, LTD., a Delaware corporation with offices at 372 Danbury Road, Wilton
CT, 06997, the licensee ("Drinks").
 
1. TERM
 
This License Agreement (Agreement') shall commence on the date of acceptance of
the Agreement by WBI and shall remain in full force and effect for a period of
Fifteen (15) years with One (1) Ten Year Option subject to minimum yearly sales
requirements set forth as follows:
 
(f)  
Year 1 minimum sale requirement is $500,000 gross purchases by Drinks per year;

 
(g)  
Year 2 through 10 minimum sales requirement is $1,000,000 gross purchases by
Drinks per year;

 
(h)  
Year 11 through 20 (option years) minimum sale requirement is $1,500,000 gross
purchases by Drinks per year.

 
2. GRANTING OF LICENSE
 
Subject to the terms and conditions of this Agreement, WBI hereby grants Drinks
an assignable right to utilize, sell, or resell WBI Product as specified in
Schedule “A” hereof and pertaining only to a geographic area specified in the
same.
 
3. LICENSEE'S DUTIES
 
Drinks shall provide the following:
 
(i)  
Sales Resources: Drinks agrees, as a material condition of this license
agreement, that Drinks shall devote a major portion of its time and effort
towards the utilization, sale, implementation and distribution of WBI Products.

 
 
36

--------------------------------------------------------------------------------

 
 
(j)  
Promotion: Drinks shall use its best efforts to promote and market WBIs Product
Line. Drinks shall be responsible for the creation, development and
implementation of all marketing, advertising, promotional, and sales efforts for
the WBI Products.  Drinks shall confer with WBI to ensure that WBI Product
campaigns reasonably are aligned with WBI’s uses of the Trademarks outside the
territory.  At least once during a contract year, Drinks shall review with WBI,
Drinks' plans for the following contract year.

 
(k)  
Demonstration Capability: Drinks shall provide and maintain space, equipment and
personnel to properly Showcase, Market and Ship worldwide WBIs, Products.

 
(l)  
Obtaining Proper Orders: Drinks shall not misrepresent or overstate or in any
other manner commit WBI to any product liability outside of normal retail sales,
performance responsibility or delivery changes based on availability of raw
supplies, delivery dates or terms or conditions of sales not previously agreed
to in writing by the WBI.

 
(m)  
Knowledge of Product Line: Drinks shall keep itself and its staff current and
well informed on WBI Products.

 
(n)  
Forecasts: Drinks shall provide WBI with periodic forecasts of anticipated
sales, near and long term Product requirements, distributor reports and
statistics as WBI may, from time to time, reasonably require.

 
(o)  
Insurance: Drinks shall be obligated to insure all shipments F.O.B. the WBIs
facilities in an amount to be designated by the WBI on a per shipment basis with
WBI as beneficiary under said policy of insurance.

 
 
37

--------------------------------------------------------------------------------

 
 
4. USE OF TRADEMARK
 
WBI hereby grants Drinks the exclusive right to use and display WBIs trademarks,
service marks, and trade names which are applicable to WBI Products. Drinks will
not alter, remove, or modify any of WBI's Names or Marks as they appear on WBI
Products or use same in any manner other than in accordance with WBI
instructions. Drinks will not use any of WBIs Marks as part of its corporate,
trade or other business name.
 
5. PRICES
 
Purchase prices for WBI Products shall be as mutually agreed upon in advance, in
writing.  Change in pricing will be subject to a 60 day written notification.
 
6. PRICE CHANGES
 
(p)  
In the event of a published price reduction, all orders already accepted by WBI
and any orders which are to be delivered after the effective date of the price
reduction will be invoiced at the new lower price.

 
(q)  
In the event of a price increase, all orders already accepted by the WBI or new
orders received by WBI within sixty (60) days from the effective date of the
price increase shall be invoiced at the old price providing all such orders are
shipped no later than sixty (60) days from the effective date of the price
increase.

 
7. PURCHASES FROM OTHER PARTIES
 
Drinks shall not purchase from any other source other than WBI, any of the WBI’s
Product.
 
8. PAYMENT
 
Terms are net 90 days from date of invoice for the first order, 60 days for the
second order and net 45 thereafter. If Drinks defaults in any payment due to WBI
or if Drinks' financial condition at any time seems to WBI inadequate to warrant
further shipments, WBI reserves the right to cancel any order or delay any
shipment to Drinks or to require payment in advance of any shipment until such
default is cured.
 
9. LICENSEE'S ORDERS
 
Drinks shall order products from WBI by written order. Drinks shall make its
best efforts to place all orders with a minimum sixty (60) day lead time prior
to shipment. Orders shall be as specific as possible. WBI shall make its effort
to meet Drinks’ delivery requirements. WBI shall not be in default if said
default results from fire, explosion, strike, freight embargo, war, civil
insurrection, flood, earthquake, weather, or any other Act of God or such acts
as considered as force majeure acts or for any reason resulting from any default
of any kind, including failure of its vendors to supply parts on a timely basis
outside its reasonable control. WBI shall not be liable at any time for any
incidental, special, or consequential damages.
 
 
38

--------------------------------------------------------------------------------

 
 
10. PRODUCT ACCEPTANCE
 
Drinks is responsible for testing all WBI's products promptly upon receipt to
determine if any deficiencies exist. In the event of such deficiencies, Drinks
shall promptly notify WBI for mutual determination of subsequent action based on
the severity of the deficiencies. The absence of any such notification within
thirty (30) business days after the receipt of Product shall be deemed as notice
that the Product was received in and accepted in proper working order.
 
11. SHIPMENT
 
All shipments of Product hereunder shall be made F.O.B WBIs plant principal
business location and liability for loss and /or damage in transit or thereafter
shall pass to Drinks upon the WBI’s delivery of Product to a common carrier or
agent for shipment. Drinks shall bear all costs for transportation and handling
and if prepaid by WBI, Drinks shall reimburse WBI accordingly.
 
12. CHANGES IN LICENSOR'S PRODUCTS
 
WBI reserves the right at any time to change the specifications or design of any
WBI's products covered under this Agreement or to add new or different Products
or to discontinue any Product upon ninety (90) days written notice by the WBI.
 
13. RELATIONSHIP OF THE PARTIES
 
Drinks is an independent contractor. Nothing in this Agreement will be deemed or
construed to create an agency, partnership, joint venture or employment
relationship between WBI and Drinks. Drinks will, under no circumstances,
represent itself directly or by implication, as to a WBI agent or employee, nor
will Drinks purport or attempt to bind WBI to any liability or obligation
whatsoever. Nothing contained herein will impose any liability on WBI in
connection with the operation of Drinks' business, or for any expenditure,
obligation or liability incurred by Drinks in performing or preparing to
perform, any of its obligations under this Agreement. The credit risk with
respect to sales or leases by Drinks to its customers will be borne by Drinks,
and the collectability of any amount due Drinks will in no respect eliminate,
reduce or otherwise affect ant obligation of Drinks to WBI. Furthermore, Drinks
acknowledges that WBI may distribute licensor's product through WBI’s affiliated
divisions.
 
 
39

--------------------------------------------------------------------------------

 
 
14. CONFIDENTIALITY OF DATA
 
It is expressly understood and agreed that all data furnished to Drinks by WBI
or any information or data regarding customers or data provided by Drinks to WBI
and such data as may be provided by one to the other regarding and including
that required for the proper Manufacturing, Product Sourcing, Sales, Marketing,
Distributor Database or Shipping, constitutes a valuable proprietary product and
trade secret of WBI or Drinks, as the respective party providing such data has
divulged. Providing such material, under any circumstances, shall not constitute
a grant of any right of reproduction, manufacturing, distributing, resale,
re-licensing except as later set forth or ownership in any manner whatsoever.
Both Drinks and WBI agree that:
 
(r)  
To observe complete confidentiality with regard to all aspects of such data
including, without limitation, agreeing not to disclose or otherwise permit any
other person or entity access to, in any manner, any such data in any form
whatsoever. Such disclosure or access shall only be permitted to an employee of
WBI or Drinks as the case might be of the hardware, software or other technical
information as permitted and on the terms and conditions defined in Paragraph
19.01 of this License Agreement;

 
(s)  
To ensure that both WBI and Drinks and their respective employees, agents,
representatives, independent contractors, customers, sub-contractors or sub
licensees and business invitees and guests are advised of the confidential
nature of such data and to insure by agreement or otherwise that they are
prohibited from copying or revealing, for any purpose whatsoever, the contents
of the data;

 
(t)  
Not to alter or remove any copyright or proprietary rights notice of
identification which indicates WBIs ownership from any part of any confidential
data, including software;

 
(u)  
Each respective party agrees to notify the other promptly and in writing of the
circumstances surrounding any possession, use or knowledge of any such data of
which either WBI or Drinks has knowledge by any person or entity other than
those authorized;

 
(v)  
Each respective party agrees to take any and all actions reasonably necessary or
desirable to ensure continued confidentiality and protection of all such data
and to prevent access to such data by any person or entity not authorized by
this section.

 
Should this Agreement terminate for any reason (including without limitation',
breach by Drinks of any of its obligations hereunder), the confidentiality
provisions of this Agreement shall survive the termination of this Agreement and
shall continue to be binding upon both Licenser and Drinks.
 
 
40

--------------------------------------------------------------------------------

 
 
15. TERMINATION OF THIS AGREEMENT
 
If either party breaches a material provision of this Agreement and fails to
cure such violation within thirty (30) days after written notice of breach has
been mailed by the other party, this Agreement shall terminate. Upon
termination, the terms and conditions herein will continue to apply to WBI
Products owned by Drinks. If any outstanding debts are owing to either party by
the other, these amounts shall become due and payable immediately.
 
B.  
Drinks’ Default

 
If any of the following events occur. Drinks shall be in default and WBI shall
have the right to immediately terminate this Agreement upon written notice to
Drinks.
 
(v)  
If Drinks ceases to function as a going concern, or becomes insolvent, makes an
assignment for the benefit of creditors, files a petition in bankruptcy, permits
a petition in bankruptcy to be filed against it, or admits in writing its
inability to pay its debts as they mature or if a receiver is appointed for a
substantial part of its assets;

 
(vi)  
All or substantially all of Drinks' assets or capital stock are transferred to a
third party, or a change of control or management of Drinks occurs which is
unacceptable to WBI (notwithstanding the foregoing, WBI shall not unreasonably
find such change to be unacceptable);

 
(vii)  
Drinks ceases to carry on the business of a Drinks in WBI Products;

 
(viii)  
Drinks transfers or attempts to transfer any right or obligation hereunder
without WBI’s prior written consent; or

 
(ix)  
Drinks does not comply, after notice from WBI, with the terms of paragraph 3.1
of this Agreement.

 
C.  
WBI's Default

 
If any of the following events occur, WBI shall be in default and Drinks, at its
option, shall have the right to terminate this Agreement upon thirty (30) days
written notice to WBI.
 
(x)  
WBI ceases to function as a going concern, or becomes insolvent, makes an
assignment for the benefit of creditors, files a petition in bankruptcy ,
permits a petition in bankruptcy to be filed against it, or admits in writing
its inability to pay its debts as they mature or if a receiver is appointed for
a substantial part of its assets;

 
 
41

--------------------------------------------------------------------------------

 
 
(xi)  
All or substantially all of WBI’s assets or capital stock are transferred to a
third party, or a change of control or management of WBI occurs which is
unacceptable to Drinks (notwithstanding the foregoing, Drinks shall not
unreasonably find such change to be unacceptable);

 
(xii)  
WBI transfers or attempts to transfer any right or obligation hereunder without
Drinks’ prior written consent, within the geographic region to which this
license applies or as part of the intellectual property right owned by the WBI
in the event the WBI transfers or sells its business in total; or

 
(xiii)  
WBI has not met its obligations for product performance or delivery.

 
D.  
Obligations on Termination.

 
Upon termination of this Agreement for any reason whatsoever, Drinks and WBI
shall perform each and all of the following obligations, all of which shall
survive such termination:
 
(xiv)  
Drinks shall immediately pay to WBI all sums owed by Drinks to WBI;

 
(xv)  
Drinks shall discontinue the use of any WBI Trade or Service Marks;

 
(xvi)  
Drinks will promptly refer to WBI the details of any verbal or written inquiries
Drinks may receive regarding any of WBIs Products, and, in the case of written
inquiries, will provide copies thereof to WBI;

 
(xvii)  
Drinks shall do all other things as WBI may reasonably request for the purpose
of terminating Drinks' business and contractual arrangements with WBI and
effecting an orderly transition of sales and/or service from Drinks to WBI.

 
16. NOTICES
 
Any notice required or permitted by this Agreement shall be in writing. All
notices from WBI to Drinks or Drinks to WBI shall be sent by registered or
certified mail to the addresses specified above or at such addresses as WBI
and/or Drinks shall substitute by subsequent notice.
 
17. FINANCIAL INFORMATION
 
Drinks agrees to supply WBI, at WBI's request, its most recent financial
information, such as balance sheets, profit and loss, statement of changes on
financial position and statement of capital, within the context of its public
reporting. WBI agrees to maintain such financial information on strict
confidence and will not release it to any other party.
 
 
42

--------------------------------------------------------------------------------

 
 
18. AUTHORITY TO CONTRACT AND PERFORM
 
Both WBI and Drinks represents that they each respectively have full right and
authority to enter into this Agreement and to perform its obligations and that
it has not made and will not make any contract or commitment contrary to the
terms of this Agreement.
 
19. ETHICS AND COMPLIANCE LAW
 
Both WBI and Drinks covenant each with the other, that they will maintain the
highest ethical business standards and avoid and refrain from being involved in
any activities which may in any manner disparage the WBI of Drinks’ name,
Service or Trade Marks, or Products. Furthermore in the conduct of its business,
both WBI and Drinks will comply with all applicable Federal, State and local
laws, rules and regulations.
 
20. CHOICE OF LAW
 
The validity, construction and performance of the Agreement shall be
interpreted, construed and enforces according to the laws of the State of New
York.
 
21. ARBITRATION
 
Except for any controversy or claim arising after either party has become
insolvent, bankrupt, enters into a composition with creditors, or has a receiver
appointed for any of its properties, any controversy or claim arising out of or
relating to this Agreement will be settled by arbitration or mediation in New
York, New York in accordance with the rules, then in effect, of the Judicial
Arbitration and Mediation Service, its successor or a similar alternative
dispute resolution entity. Judgment upon award rendered may be entered in any
court of competent jurisdiction. Whichever party prevails will be entitled to
recover all of its expenses, cost, and reasonable attorney fees as they relate
to the arbitration proceedings, to any litigation or proceeding arising out of
or relating to this Agreement to compel arbitration, or to enforce an award.
 
22. ENTIRE AGREEMENT
 
This Agreement constitutes the entire Agreement and supersedes and cancels all
previous written or verbal Agreements, communications or understandings.
 
 
43

--------------------------------------------------------------------------------

 
 
23. BINDING EFFECT
 
This Agreement binds and insures the benefit of the parties hereto, their
respective heirs, representatives, successors or assigns.
 
24. PARAGRAPH HEADINGS
 
The paragraph headings in this Agreement are for convenience only, and they have
no substantive or interpretive effect.
 
25. WAIVER
 
No modification of this Agreement or any waiver of any term or condition hereof
shall be effective unless it is in writing and signed by the parties hereto. If
either party fails to meet the requirements of ant term of this Agreement or
waives any breach hereunder, that failure or waiver will neither prevent a
subsequent enforcement of such term nor be deemed a waiver of any subsequent
breach.
 
26. PARTIAL INVALIDITY
 
In the event of the determination that any terms, covenant or condition of this
Agreement is of no force or effect, the remaining terms, conditions or covenants
contained herein shall not be affected thereby, and the obligations of the
parties hereto with respect to the performance of the remaining terms, covenants
and conditions shall continue in full force and effect.
 
27. ASSIGNMENT
 
This Agreement constitutes a personal contract and Drinks shall have the rights
or transfer or assign same or any part thereof with written consent of
licensor.  Such consent will not be arbitrarily withheld but transferee must be
the same suitability requirements as the original licensee. This Agreement shall
be binding upon the parties hereto, their heirs, assigns, successors and legal
representatives.
 
28. INDEMNITY
 
WBI and Drinks agree to each hold the other free and harmless from any and all
claims, damages and expenses of any kind or nature whatsoever: (1) arising from
acts of the other; or (2) as a direct or indirect consequence of termination of
this Agreement in accordance with its terms.  WBI agrees to hold Drinks free and
harmless from any and all claims, damages, and expenses of any kind or nature
arising out of any claim of patent or other infringements by a third party as it
relates to the use by Drinks of hardware or software supplied to Drinks by
WBI.  This indemnification shall be void and of no force or effect if Drinks
fails to obey or comply with any reasonably instruction or limitation imposed by
WBI.  This section shall inure to the benefit of anyone who buys software or
hardware from Drinks that was supplied by WBI.
 
 
44

--------------------------------------------------------------------------------

 




 
 

 
 
Space Left Intentionally Blank



 
 

 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, WBI and Drinks have executed this Agreement the day and year
first above written.
 


“LICENSOR”
 
“LICENSEE”
Worldwide Beverage Imports, LLC.
 
Drinks Americas Holdings, Ltd.
     
Name:
Richard F. Cabo
 
Name:
J. Patrick Kenny
Title:
Managing Member
 
Title:
President and CEO
Date:
June 27, 2011
 
Date:
June 27, 2011

 
 


 


 


 
 
 
[SIGNATURE PAGE TO LICENSE AGREEMENT – BEERS]
 
 
46

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
MEXICALI BEER
 
 

 
 
 


 
 
47

--------------------------------------------------------------------------------

 


Schedule B
 
 
RED PIG ALE
 
 

 


 
 


 
 
48

--------------------------------------------------------------------------------

 


Schedule C
 
 
CHILI BEER
 




 
 
 
 

 
 
49

--------------------------------------------------------------------------------

 
 
Schedule D
 
 
PRIVATE LABEL BEER
 


 


 


 


 


 
50

--------------------------------------------------------------------------------

 
 
Schedule "A"
 
Beer Trademarks and FOB Price
 


 


 
PRODUCTS
 
 

 
 


 


 
51

--------------------------------------------------------------------------------

 
 
Schedule "B"
 
Trademarks Spirits
 


 
Name           Registration Number
 


 


 


 


 
 


 
 
52

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
EXECUTION VERSION
 
INVENTORY SECURITY AGREEMENT
 
 
THIS INVENTORY SECURITY AGREEMENT (the “Agreement”) is made as of the 27th day
of  June, 2011, by and between , Drinks Americas Holdings, Ltd., a Delaware
corporation, the debtor ( “Drinks”) with a mailing address of 327 Danbury Road,
Wilton, CT 06897 on the one hand, and Worldwide Beverage Imports, LLC., a Nevada
limited liability company, its successors and assigns, the secured party (“WBI”)
with a mailing address of 4101 Whiteside Street, Los Angeles, California 90063,
on the other hand.
 
Preliminary Statement.  Drinks is a distributor of alcoholic beverages in the
continental United States.  WBI is an importer of beverages and intends to
transfer its importing and distribution rights to Drinks pursuant to that
certain Stock Purchase Agreement, by and between the Drinks and Secured Party
(the “Stock Purchase Agreement”).  As security for credit extended or to be
extended by WBI to Drinks from time to time, Drinks has executed this Security
Agreement.  This Security Agreement grants WBI a security interest in certain
assets, including, but not limited to, inventory, receivables and proceeds
licensed by WBI to Drinks. The parties are entering into this Security Agreement
in order to consummate the transactions contemplated under the Stock Purchase
Agreement.
 
Agreement.  For valuable consideration, the sufficiency of which is hereby
acknowledged, the parties, intending to be bound, agree as follows:
 
Inventory and Equipment


All of the inventory that Drinks receives in connection with the consummation of
the transactions contemplated in the Stock Purchase Agreement. To the extent
that this security is taken to secure part of WBI’s price of goods sold, or is
taken to secure goods purchased with proceeds of advances made by WBI, this is a
purchase money security interest (collectively, the “Collateral”).


To the extent that this security is taken to secure part of WBI’s price of goods
sold, or is taken to secure inventory purchased with proceeds of advances made
by WBI, Drinks grants WBI a purchase money security interest in the Collateral.
 
1.  
Drinks further covenants and warrants to WBI as follows:

 
(a)  
To keep the Collateral at its current locations of operation; or, if the Drinks
sells its goods at a new place of business, to notify WBI in writing of the
address of the new location and to obtain WBI’s written consent prior to moving
any items of Collateral to the new location.

 
 
53

--------------------------------------------------------------------------------

 
 
(b)  
To keep its business records at its place of business as stated above, to permit
WBI to review such records during business hours on reasonable notice and not to
remove the business records from that location without the prior consent of WBI.

 
(c)  
To pay and perform all of the obligations secured by this Agreement (the
“Obligations”) according to the terms of such Obligations.

 
(d)  
To keep the Collateral free and clear of all claims, liens, charges,
encumbrances, taxes and assessments within a reasonable time after the
consummation of the transactions contemplated in the Stock Purchase Agreement.

 
(e)  
On demand of WBI to do the following:  furnish further assurance of title,
execute any written agreement or do any other acts necessary to effectuate the
provisions of this Agreement; execute any instrument or statement as WBI may
reasonably require in order to perfect, continue or maintain the security
interest of WBI in the Collateral and to pay all costs of filing in connection
therewith; execute additional promissory notes evidencing future extensions of
credit.  To the extent permitted by law, for the term of this Agreement the
Drinks authorizes WBI to act as its attorney-in-fact and agent for the purpose
of executing any instruments in the name of the Drinks from time to time and at
such times as WBI deems necessary to attach, perfect or continue perfection of a
security interest in the Collateral.

 
(f)  
To retain possession of the Collateral during the existence of this Agreement
and not to sell, exchange, assign, loan, deliver, lease, mortgage or otherwise
dispose of the same without the written consent of WBI, except that Drinks may
sell the Collateral in the ordinary course of its business.

 
(g)  
To pay, when due, all taxes, assessments and license fees relating to the
Collateral.

 
(h)  
To keep the Collateral, at Drinks’ own cost and expense, in good condition and
available for inspection by the WBI at all reasonable times.

 
(i)  
To maintain types of insurance coverage with such carriers and in such amounts
as may be reasonably satisfactory to WBI, insuring the Collateral against loss
by theft, fire and other casualties, and, if the Obligations due to WBI exceeds
$10,000, the policies shall name WBI as loss payee under a “standard” or “New
York” loss payable clause and shall provide for at least ten (10) days prior
written notification to WBI of any termination, cancellation or material
modification.  Certificates of such insurance payable to respective parties as
their interest may appear, shall be deposited with WBI.  Drinks shall give
immediate written notice to WBI and to insurers of loss or damage to the
Collateral and shall promptly file proofs of loss with insurers.  WBI is
authorized, but under no duty, at Drinks’ expense, to obtain such insurance or
file proofs of loss upon failure of the Drinks to do so.

 
 
54

--------------------------------------------------------------------------------

 
 
(j)  
To keep detailed records of all sales of the Collateral and, upon request of
WBI, to furnish copies of such records or permit inspection of relevant records
at Drinks’ premises, at WBI’s discretion.

 
(k)  
To comply with all terms of any lease pertaining to the premises where the
Collateral may be located, and with all laws, ordinances and governmental rules,
orders and regulations pertaining to the Drinks’ business and the premises where
the Collateral is kept.

 
(l)  
To provide to WBI, at Drinks’ expense, within ninety (90) days of year-end, a
fiscal year-end audited or a review level balance sheet and related statement of
income with all notes and schedules, prepared by an accountant satisfactory to
WBI.

 
(m)  
To furnish from time to time, at Drinks’ expense within fifteen (15) days after
requested by WBI, a schedule of inventory prepared by a party satisfactory to
WBI and such other information relating to Drinks’ business as WBI may
reasonably request.

 
3.  
Drinks represents and warrants to WBI as follows:

 
(a)  
That its legal name, jurisdiction of formation/domicile and tradename (if any)
are correctly stated on page one of this Agreement.

 
Drinks acknowledges that the representations and warranties set forth in this
paragraph are material to WBI’s agreement to extend credit to Drinks and that
WBI has relied on these representations and warranties.  Drinks agrees to notify
WBI promptly in writing of any change in the information referenced in this
paragraph.
 
4.  
Drinks shall maintain an accounting system that allows any proceeds and profits
of the Collateral sold to be identified.  Payments made by Drinks to WBI shall
be allocated to payment of accrued interest and charges, then to items of
Collateral sold by Drinks in the order sold, then to items of Collateral in
stock in the order received by Drinks from WBI.

 
5.  
Without limitation of the rights or remedies of the parties otherwise at law,
the following shall constitute a default of Drinks:

 
(a)  
Failure by Drinks, or any subsidiary or affiliate thereof, to pay or satisfy, as
applicable, when due any Obligation or any portion thereof;

 
 
55

--------------------------------------------------------------------------------

 
 
(b)  
Failure by Drinks to fully and timely comply with or perform any provision of
this Agreement;

 
(c)  
False or misleading representations or warranties made or given by Drinks in
connection with this Agreement or in any transaction between the parties
occurring hereafter, including any financial statement or report;

 
(d)  
Permitting the Collateral to be subject to a levy of execution or other judicial
process;

 
(e)  
Commencement of any insolvency proceeding by or against the Drinks, or any
subsidiary or affiliate thereof, or termination of Drinks’, or any of its
subsidiaries’ or affiliates’,  business operation;

 
(f)  
Any reduction in the value of the Collateral or any action or failure to act on
the part of the Drinks which diminishes the prospect of full performance or
satisfaction of the Drinks’ obligations hereunder; or

 
(g)  
The occurrence of any material adverse change in the condition (financial or
otherwise) of Drinks, or any of its subsidiaries or affiliates, or any endorser,
guarantor or surety obligated in connection with any Obligation.

 
6.  
In the event of any default of the Drinks, WBI shall have the following
remedies:

 
(a)  
At the option of the WBI, all of the Obligations secured by this Agreement shall
be accelerated and become immediately due and payable without notice or demand;

 
(b)  
Upon demand, Drinks shall assemble the Collateral and make it available to WBI
at the place and at the time designated in the demand;

 
(c)  
WBI shall be entitled to enter all locations where the Collateral is kept, take
possession of the Collateral, and conduct a public or private sale of the
Collateral, at its discretion and in accordance with the Uniform Commercial
Code;

 
(d)  
WBI shall have all the rights, remedies and privileges provided under the
Uniform Commercial Code and otherwise at law;

 
(e)  
WBI shall be entitled to contact account Drinks’ and direct that future payments
be made directly to WBI;

 
 
56

--------------------------------------------------------------------------------

 
 
(f)  
The Drinks shall remain liable for any deficiency resulting from a sale of the
Collateral and shall pay any such deficiency forthwith on demand; and

 
(g)  
WBI may perform any defaulted obligations for Drinks’ account and any expense
incurred in so doing shall be chargeable with interest to the Drinks and added
to the indebtedness.

 
7.  
All payments received by Drinks under or in connection with any of the
Collateral after the occurrence of an event of default shall be held by Drinks
in trust for WBI, shall be segregated from other funds of Drinks and shall
forthwith upon receipt by Drinks be turned over to WBI, in the same form as
received by Drinks (duly endorsed by Drinks to WBI, if required).  In the event
WBI purchases any of the Collateral being sold, WBI may pay for the Collateral
by crediting some or all of the Obligations of the Drinks.

 
8.  
WBI’s reasonable attorneys’ fees and the legal and other expenses for pursuing,
settling or enforcing its rights hereunder, or in connection with the
Obligations or otherwise at law shall be paid forthwith upon demand by Drinks
and be part of the Obligations and likewise be due and payable.  Drinks shall
remain liable for any deficiency resulting from a sale of the Collateral and
shall pay any such deficiency forthwith on demand.  WBI may perform any
defaulted obligations for Drinks’ account and any expense incurred in so doing
shall be chargeable with interest to the Drinks and added to the Obligations.

 
9.  
Beyond the safe custody thereof, WBI shall have no duty as to any Collateral in
its possession or in its nominee’s possession or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.  In any suit, proceeding or action brought by WBI under any Collateral
for any sum owing thereunder or to enforce any provision thereof, Drinks will
defend, indemnify and hold harmless WBI from and against all expense, loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction or liability whatsoever of the obligee thereunder arising out of a
breach by Drinks of any agreement, indebtedness or liability at any time owing
to or in favor of such obligee or its successors from Drinks, and all such
obligations of Drinks shall be and remain enforceable against Drinks and shall
not be enforceable against WBI.

 
10.  
The terms, warranties and agreements herein contained shall bind and inure to
the benefit of the respective parties hereto, and their respective legal
representatives, successors and assigns.  This Agreement may not be amended,
changed, modified, altered or terminated except by written instrument executed
and delivered by all of the parties hereto.  Waiver of or acquiescence in any
default by the Drinks, or failure of WBI to insist upon strict performance by
the Drinks of any provision of this Agreement, shall not constitute a waiver of
any subsequent or other default or failure.  Notices to either party shall be in
writing and shall be delivered personally or by mail addressed to the party at
the address herein set forth or otherwise designated in writing.  The Uniform
Commercial Code shall govern the rights, duties and remedies of the
parties.  All rights and remedies hereunder shall be governed by the laws of the
State of New York, without resort to conflicts of laws, and Drinks hereby
submits to the exclusive jurisdiction of any court of competent jurisdiction in
New York.  In the event of any provision or clause of this Agreement conflicts
with applicable law, such conflict shall not affect other provisions which can
be given effect without the conflicting provision, and to this end the
provisions of this Agreement are declared to be severable.

 
 
57

--------------------------------------------------------------------------------

 
 
11.  
Termination of Security Interest.  Upon the performance in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Drinks.  Upon such termination WBI hereby
authorizes Drinks to file any UCC termination statements necessary to effect
such termination and WBI will, at Drinks’ expense, execute and deliver to
Company any additional documents or instruments as Company shall reasonably
request to evidence such termination.



 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 

 
 
 
58

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have respectively duly executed these presents
the day and year first above written.
 


 
WORLDWIDE BEVERAGE IMPORTS, LLC.
 
 
 By:________________________________
 
Name: Richard F. Cabo
 
Title: Managing Member
 


 
DRINKS AMERICAS HOLDINGS, LTD.
 
 
 By:________________________________
 
Name: J. Patrick Kenny
 
Title: President andCEO
 


 


 
[SIGNATURE PAGE TO INVENTORY SECURITY AGREEMENT]
 
 
59

--------------------------------------------------------------------------------

 